Citation Nr: 9906128
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 96-25 300               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office in Boston, Massachusetts

THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of a
herniated intervertebral disc at L4-5.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Debbie A. Riffe, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1971 to October 1983 and
various periods of active duty for training (ACDUTRA) while in the
Reserves between October 1983 to December 1994. This appeal arises
from an August 1995 rating decision of the Boston, Massachusetts
Regional Office (RO), which granted service connection for a low
back disability and assigned a 20 percent evaluation effective from
January 1995. In October 1997, the Board of Veterans' Appeals
(Board) remanded the case to the RO for additional evidentiary
development. In a June 1998 rating decision, the RO assigned a 40
percent evaluation for the low back disability retroactive to
January 1995, the effective date of the grant of service connection
for the disability in issue.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran's service connected low back disability is
manifested by complaints of constant low back pain, restriction of
activities, and aggravation of back pain with radiation to the left
leg and buttocks with any sudden movement of the back or on
prolonged standing or walking.

3. The intervertebral disc syndrome is productive of not more that
severe disability with recurring attacks and some intermittent
relief.

4. Limitation of motion of the lumbar spine is not more than severe
even during periods of exacerbation. 

CONCLUSION OF LAW

The veteran's low back disability is not more than 40 percent
disabling, according to the regulatory criteria. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic
Codes 5292, 5293 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Background

In January 1995, the veteran's claim for service connection for
herniated nucleus pulposus at L4-5, beginning in July 1989, was
received.

In a February 1995 medical statement, Dr. Carole Duquette of
Charlton Chiropractic Center indicated that the veteran sought
evaluation and treatment for a low back injury in July 1989. She
indicated that a CT scan of the lumbosacral spine in December 1989
revealed a focal central herniation at L4-5, and that a magnetic
resonance imaging (MRI) of the lumbar spine in May 1992 showed a
moderate- sized herniated nucleus pulposus at the L4-5 level and
mild to moderate degenerative changes of the facet joints at this
level. She stated that the veteran received treatment on an as-
needed basis due to episodic pain aggravated by normal daily living
activities and that the working diagnoses were intervertebral disc
herniation, sciatic neuralgia, lumbosacral sprain/strain, lumbar
spine dysfunction, and paravertebral myofascitis. Dr. Duquette
opined that the veteran's prognosis was poor and that his condition
was directly related to his injury sustained in 1989.

On VA examination in February 1995, it was noted that the veteran
initially injured his lower back in 1989 and that a May 1992 MRI
scan revealed a moderate-sized herniated disc at the L4-5 level.
The veteran complained of constant low back pain which waxed and
waned in intensity. It was noted that mechanical activity increased
his pain. The veteran also complained of occasional left leg pain
that radiated to the foot and of a continuous numbness on the left
lower leg and lateral foot. It was noted that in the previous week
the veteran had a marked exacerbation

- 3 - 

of low back pain for which he was on bed rest. On examination, the
veteran's reflexes were 2+ throughout, and there was no evidence of
weakness. There was diminished sensation in approximately the L5
distribution on the left side. The impression was MRI scan evidence
of L4-5 level disc herniation and clinical complaints consistent
with left L5 sensory radiculopathy.

By rating decision in August 1995, service connection for herniated
disc at L4-5 with radiculopathy was granted and a 20 percent
disability rating was assigned. The decision was based on service
medical records which revealed a low back injury in July 1989 while
the veteran was on Reserve duty, Dr. Duquette's statement, and VA
examination findings. In the same month, the veteran initiated an
appeal as to the rating of his low back disability.

In September 1995, an x-ray report of the lumbosacral spine dated
in February 1995 from the University of Massachusetts Medical
Center was received, revealing a likely old compression fracture of
L5 and degenerative disc disease at L4-5 and L5-S1.

In September 1995, medical records dated from April to September
1995 from Doctor Cheryl Houston of Back to Health Chiropractic were
received. The records indicate complaints and treatment of low back
pain with intermittent leg pain. An April 1995 record reflects that
the veteran's thoraco-lumbar spine range of motion was decreased on
flexion, lateral flexion, and rotation. An August 1995 record
reflects that the veteran's range of motion was decreased in all.
planes due to low back pain.

In November 1995, medical records dated from August to October 1995
from the University of Massachusetts Medical Center were received.
An August 1995 report from the neurology clinic indicates that
there were no signs of radiculopathy on the veteran's previous
visit in April 1995 and that he had mild to moderate low back pain.
Neurological and motor system examinations at that time were
normal. The impression was chronic low back syndrome, fairly well-
controlled at this time. The veteran complained of back pain during
a hospital admission in September 1995, which was relieved
symptomatically with medication.

4 - 

At an August 1996 hearing at the RO before a hearing officer, the
veteran testified that he had generalized back pain almost daily
which went away some days with time and activity but persisted on
other days; that he experienced muscle spasms in his lower back on
an "inconsistent but regular basis", that is, a couple of times a
week; that he experienced muscular pain throughout his left thigh
and calf, that his last major back episode occurred in February
1995, when he spent several days on bed rest for muscle spasms in
his back; and that he had seen a chiropractor and neurologist for
treatment of his back.

In August 1996, VA outpatient records dated from January 1995 to
August 1996 were received. A May 1996 report reveals decreased
range of motion of the lumbar spine, no focal areas of weakness in
the lower extremities, and light touch sensation of the lower
extremities that were intact. The veteran denied paresthesias
throughout. The assessment at that time was chronic low back pain
with postural and inflexibility components and decreased spinal
mobility probably due to past spinal fracture and decreased
functional abilities since. On a June 1996 record, the veteran
indicated that his back had felt good for the past few days and
that he had helped in erecting an above-ground pool without an
increase in low back pain. An August 1996 record indicates that the
veteran's medical problems included L4-5 disc disease and that in
regard to this problem he was able to work in the yard.

In October 1996, medical records dated from March 1992 to June 1996
from the University of Massachusetts were received. An April 1995
record from the neurology clinic indicates that the veteran had
episodic recurrences of his back pain with the last one occurring
in February 1995 when he was put on bed rest. It was noted that he
had mild persistent pain at all times. At that time, cranial nerve,
motor, and sensory examinations were normal. The veteran had
minimal paravertebral spasm, and he could bend forward and touch
his knees but not his toes. The impression was recurrent
lumbosacral strain. The examiner commented that there was no
evidence of left radiculopathy by history or by examination at that
time, perhaps indicating that there had been some resolution in the
symptoms. On a June 1996 record the assessment included low back
pain, and the veteran indicated that he did vigorous yard work
despite his disability.

- 5 - 

In October 1996, medical records dated from September 1995 to
September 1996 from the University of Massachusetts were received,
of which most were duplicative of previously received records or
pertained to other medical conditions.

On VA examination in April 1998, it was noted that the veteran had
not undergone back surgery but that he saw neurologists at the
University of Massachusetts and a chiropractor regularly when his
back pain became severe, at least once a week, and otherwise about
every six months. The veteran complained of constant pain and
reported that he had to be extremely careful about bending,
lifting, or stooping. He indicated that his left leg pain was not
as severe as it had been on his previous VA examination but that
his activities were considerably restricted from what they had been
on his previous examination. It was noted that the veteran had
worked between 25 and 30 hours a week pumping gas since July 1997.
It was noted that his symptoms worsened when he sat for any length
of time and that standing or walking for any length of time, or any
sudden movement of his back, caused severe aggravation of his pain
with radiation into the left leg and buttocks. On examination,
there was mild tenderness over the lower lumbar spine and in the
left sciatic notch. Range of motion testing of the lumbar spine
showed that flexion was restricted to 40 degrees and that right and
left lateral bending was restricted to 10 degrees. The restrictions
were caused by muscular spasm and pain. The veteran was able to
walk on his heels and toes, and his reflexes were active and equal.
There was some decreased sensation over the lateral aspect of the
left foot. The straight leg-raising test was positive on the left.
The diagnosis was herniated lumbar disc at L4-5, with probable
degenerative disc disease at the time considering the longevity and
consistency of the veteran's symptoms. X-rays of the lumbosacral
spine were conducted and revealed loss of disc height at the L4-5
disc space with a broad-based osteophyte seen along the upper
margin of L5 and loss of vertebral body height at the left lateral
aspect of the L5 vertebral body. The examiner commented that the
veteran's range of motion could be considerably compromised during
a flare-up or with increased activity, indicating that a decrease
in range of motion as much as 50 percent was anticipated.

6 -

In June 1998, medical records dated from July 1989 to May 1998 from
Dr. Carole Duquette of the Charlton Chiropractic Center were
received. The records show that the veteran underwent chiropractic
manipulation and physiotherapy from 1989 to 1998. Doctor's reports
dated in March, September, and October 1993, reflect complaints of
constant low back pain after the veteran slipped on ice and fell on
his lower back at work in March 1993. An examination at the time of
the injury revealed low back pain on lumbar rotation, flexion that
was limited to 65 degrees, normal patellar and Achilles reflexes,
and low back pain on straight leg raising at 50 degrees
bilaterally. Notations in 1993 indicate low back pain and sporadic
spasm with occasional pain into the legs. An April 1995 notation
indicates a complaint of low back pain and spasm. A subsequent
notation in April 1995 indicates no radiation of pain to the legs.
A March 1998 notation indicates low back pain predominantly on the
left with no complaint regarding the legs except for muscle spasm.
A subsequent notation in March 1998 indicates that the veteran's
lower back was "not too bad". An examination record in March 1998
revealed thoraco-lumbar range of motion as flexion to 60 degrees,
extension to 30 degrees, right rotation to 35 degrees, left
rotation to 30 degrees, right lateral flexion to 40 degrees, and
left lateral flexion to 30 degrees. The veteran's patellar and
Achilles reflexes were +2 bilaterally. Notations in May 1998
indicate low back trouble centered on the left side without
radiation to the legs.

In June 1998, a medical statement dated in May 1998 from Richard
Palken, M.D., of the University of Massachusetts Medical Center was
received. Dr. Palken indicated that the veteran had a history of
low back pain following a 1989 heavy lifting injury. The doctor
stated that the veteran informed him that a May 1992 MRI revealed
L5 nerve root entrapment and that he had been treated off and on
with chiropractor care. It was noted that the veteran's most recent
neurological examination was non-focal.

In November 1998, VA outpatient records dated from May 1996 to
October 1998 were received. On a December 1996 record, the
veteran's complaints included low back pain. On a January 1997
record, the veteran noted that his low back pain had improved. On
a March 1997 record, the veteran was seen on a follow-up visit in
part for disc displacement at L4-5. An examination of the
lumbosacral spine at that

7 

time revealed intermittent discomfort for which the veteran took
pain medication. A December 1997 record indicates that, in regard
to the veteran's intervertebral disc displacement at L4-5, he had
intermittent discomfort in the low back which he described as
extreme stiffness in the morning and after work. It was noted that
the veteran worked in a gas station and that he saw a chiropractor
for his back who had helped him "tremendously" as described by the
veteran.

II. Analysis

The Board is satisfied that all relevant facts have been properly
developed, and that no further development is required to comply
with the duty to assist the veteran as mandated by 38 U.S.C.A.
5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4. Separate diagnostic codes identify the various
disabilities. The Department of Veterans Affairs (VA) has a duty to
acknowledge and consider all regulations which are potentially
applicable through the assertions and issues raised in the record,
and to explain the reasons and bases for its conclusions. Schafrath
v. Derwinski, 1 Vet. App. 589 (1991). These regulations include,
but are not limited to, 38 C.F.R. 4.1 and 4.2 which require that
each disability be viewed in relation to its entire recorded
history, that there be emphasis upon the limitation of activity
imposed by the disabling condition, and that each disability be
considered from the point of view of the veteran working or seeking
work. When there is a question as to which of two evaluations shall
be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7.

Also, 38 C.F.R. 4.10 provides that, in cases of functional
impairment, evaluations must be based upon lack of usefulness of
the affected part or systems, and medical examiners must furnish,
in addition to the etiological, anatomical, pathological,
laboratory and prognostic data required for ordinary medical
classification, full description of the effects of the disability
upon the person's ordinary activity.

- 8 - 

These requirements for evaluation of the complete medical history
of the claimant's condition operate to protect claimants against
adverse decisions based upon a single, incomplete, or inaccurate
report, and to enable the VA to make a more precise evaluation of
the level of the disability and of any changes in the condition.
Schafrath, 1 Vet. App. at 594.

38 C.F.R. 4.40 requires consideration of functional disability due
to pain and weakness. Under 3 8 C.F.R. 4.45, as regards the joints,
the factors of disability reside in reductions of their normal
excursion of movements in different planes. In rating disability of
the joints, consideration is to be given to pain on movement,
swelling,'deformity or atrophy of disuse. DeLuca v. Brown, 8 Vet.
App. 202 (1995). Additionally, it is the intent of the rating
schedule to recognize actually painful joints due to healed injury
as entitled to at least the minimum compensable rating for the
joint. 38 C.F.R. 4.59.

Severe limitation of motion of the lumbar spine warrants a 40
percent evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5292.
Favorable ankylosis of the lumbar spine warrants a 40 percent
evaluation and unfavorable ankylosis warrants 50 percent.
Diagnostic Code 5287.

Pronounced intervertebral disc syndrome, with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, little intermittent
relief, warrants a 60 percent evaluation. The criteria for a 40
percent evaluation for intervertebral disc syndrome requires severe
disability with recurring attacks and little intermittent relief.
38 C.F.R. 4.71a, Diagnostic Code 5293.

In this case, the veteran contends that his low back disability
evidences a greater degree of impairment than that reflected in his
currently assigned 40 percent evaluation. Initially, it is noted
that the veteran's current evaluation is equivalent to the maximum
rating permitted under 38 C.F.R. 4.71a, Diagnostic Code 5293, for
severe limitation-of motion of the lumbar spine and under 38 C.F.R.
4.71a, Diagnostic Code 5295, for severe lumbosacral strain.
Moreover, as the objective 

medical evidence of record does not show that the veteran's lumbar
spine is ankylosed, a 50 percent rating for unfavorable ankylosis
of the lumbar spine under 38 C.F.R. 4.71a, Diagnostic Code 5289, is
not for application. In making this assessment, consideration has
been given to DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the
medical evidence of record clearly shows that there is not more
than severe limitation of motion of the lumbar spine. On the most
recent VA examination, the veteran's flexion was restricted to 40
degrees and his lateral bending was restricted to 10 degrees. Upon
consideration of additional range of motion loss due to pain on use
or during flare-ups, the examiner estimated that a decrease in the
veteran's range of motion could be as much as 50 percent. However,
even with 50 percent more restriction of motion, this would still
reflect that the veteran would have some motion of the spine.
Certainly, there is no evidence to suggest that this would be
equivalent to unfavorable ankylosis which would be required for a
higher rating than 40 percent.

A 60 percent rating is provided under the provisions of Diagnostic
Code 5293. As noted above, whether the appropriate rating for
intervertebral disc syndrome is 40 percent or 60 percent turns on
whether the veteran's symptoms are pronounced, with persistent
symptoms and little intermittent relief (60 percent), or whether
the symptomatology is severe, with intermittent relief (40
percent).

A review of the medical evidence of record shows that on the VA
examination in February 1995 the veteran complained of occasional
left extremity pain and continuous numbness of the left-lower
extremity. On the examination, there was no evidence of weakness,
but there was left L5 sensory radiculopathy. Private medical
records from 1995 to 1998 show that the veteran underwent treatment
with chiropractors and neurologists for low back pain with
intermittent leg pain. Records from the neurological clinic at the
University of Massachusetts Medical Center show that the veteran's
neurological and motor system examinations in April and August 1995
were normal. VA and private medical records in June and August 1996
indicate that despite the veteran's low back-disability he was able
to work vigorously in his yard. VA outpatient records in 1997 show
that the veteran complained of intermittent low back pain and
discomfort for which he sought relief with a chiropractor. The
veteran indicated that the chiropractor had helped him

- 10-

"tremendously". There were no complaints in any medical records
dated in 1997 referring to radiation of pain from the low back to
the lower extremities. In March 1998, the veteran described to his
chiropractor that his low back was "not too bad," and an
examination in that month revealed patellar and Achilles reflexes
that were 2+ bilaterally. Notations in May 1998 from a chiropractor
indicated that the veteran had low back problems centered on the
left side without radiation to the legs.

On the most recent VA examination in April 1998, the veteran
complained of constant low back pain but reported that his left leg
pain was not as severe as it had been on his previous VA
examination. The examination report noted that he saw a
chiropractor when his pain became severe and that his activities
were reported to be considerably more restricted than what they had
previously been in February 1995. Nevertheless, the veteran still
maintained a job pumping gas about 25 to 30 hours a week. He
reported severe aggravation of pain with radiation into the left
extremity and buttocks with sudden movements of his back or
prolonged standing or walking. The examination revealed limitation
of motion in flexion and lateral bending of the lumbar spine, which
was caused by pain and muscular spasm, and a positive straight leg
raising test on the left. There was mild tenderness over the lower
lumbar spine and in the left sciatic notch. The veteran had equal
and active reflexes, and there was some decreased sensation over
the left foot.

The veteran's disability picture demonstrates that he does not have
intervertebral disc syndrome which is pronounced in degree. Rather,
he has an intervertebral disc syndrome that is more appropriately
characterized as severe in degree with intermittent relief In
August 1996, the veteran testified that his back pain went away on
some days with time and activity. Most medical records show that he
had complained of constant back pain; however, these reports did
not always demonstrate that the veteran had other symptomatology
such as muscle spasms, sciatic neuropathy, or diminished reflexes
related to his diseased disc. It appears that on only one occasion
in February 1995 was the veteran actually confined to his bed due
to back pain and spasms. Although his activities were noted to be
restricted--and considerably so during a flare-up--the veteran was
still able to work in his yard and maintain a job for 25 to 30
hours a week at a gas station. Based on a comprehensive review, the
Board concludes that the weight of the evidence is

- 11 -

against a rating in excess of 40 percent under Diagnostic Code 5293 at any
time since the grant of service connection was made effective.

The Board has noted the contention of the veteran's representative that the
record was insufficient to evaluate the veteran's service connected
disability because the veteran was not afforded a neurological examination as
directed in the October 1997 remand. The remand specified that the veteran be
afforded a VA examination in orthopedics and neurology, which is what was
conducted in April 1998. This examination addressed both orthopedic and
neurological aspects of the veteran's disability in sufficient detail in
order to evaluate the veteran for VA purposes under the rating schedule.
Therefore, another VA examination in neurology would merely be redundant and
unnecessary.

ORDER

Entitlement to a rating in excess of 40 percent for low back disability is
denied.

C. W. SYMANSKI 

Member, Board of Veterans' Appeals

- 12 -

